DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear what is meant by “wherein the or each support leg...” For purposes herein, the examiner reads the limitations as “wherein each support leg…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickens (US 10,427,558).
In re claim 1 Dickens teaches a child carrying device comprising a frame mounted on a set of wheels or castors to enable the device to be manually conveyed thereon (fig. 2), and a seat mounted on said frame (fig. 2), said device including 
In re claim 2, Dickens teaches said frame has an upper end and a lower end and is oriented at a rearward angle from said lower to said upper end when the device is oriented for use, with a handle member being mounted at said upper end (fig. 2). 
In re claim 3, Dickens teaches said handle member is selectively extendible and retractable relative to said frame (fig. 1, 2);  wherein a planar foot plate (12a) is provided at the bottom end of said frame;  and wherein a first one or more front wheels or castors is mounted at said lower end of said frame (fig. 3). 
In re claim 6, Dickens teaches a first one or more front wheels or castors is mounted at said lower end of said frame (fig. 2);  and wherein one or more front wheels or castors is mounted, via a rotatable coupling means, to a rear surface of said foot plate (fig. 6), wherein said rotatable coupling means is configured to enable a respective wheel or castor to be rotated from an operable configuration to a folded configuration in which its principal plane is substantially parallel and adjacent to the rear surface of the foot plate (fig. 4, 6). 
In re claim 7, Dickens teaches one or more rear wheels (15a) or castors is provided at a distal end of a respective one or more support legs (15c), said one or more support legs being coupled at the other end to the frame and extending downwardly therefrom at an angle to the longitudinal axis thereof when in an operable configuration (fig. 3). 
In re claim 8, Dickens teaches a pair of rear wheels or castors, each said rear wheel or castor being mounted at a distal end of a respective support leg, wherein each . 
Claim(s) 1-3, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0265255).
In re claim 1, Wang teaches a child carrying device comprising a frame mounted on a set of wheels or castors to enable the device to be manually conveyed thereon, and a seat mounted on said frame, said device including adjustment means for selectively reconfiguring the device such that it is operable as any one of a stroller, a child back carrier and a high chair (fig. 1-11). 
In re claim 2, Wang teaches said frame has an upper end and a lower end and is oriented at a rearward angle from said lower to said upper end when the device is oriented for use, with a handle member being mounted at said upper end (fig. 10-11). 
In re claim 3, Wang teaches said handle member is selectively extendible and retractable relative to said frame (par. 27);  wherein a planar foot plate (55) is provided at the bottom end of said frame; and wherein a first one or more front wheels (511) or castors is mounted at said lower end of said frame. 
In re claim 7, Wang teaches one or more rear wheels (521) or castors is provided at a distal end of a respective one or more support legs, said one or more support legs being coupled at the other end to the frame and extending downwardly therefrom at an angle to the longitudinal axis thereof when in an operable configuration (fig. 9).

In re claim 10, Wang teaches said frame comprises a pair of parallel and spaced apart side bars (21, 22), each side bar comprising a first elongate section (21) having an open tubular end, and a second elongate section (22), wherein said second elongate section is telescopically and slidably mounted, in longitudinal alignment, in said first section so as to be selectively retracted and extended relative thereto (par. 27).
Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martiniuk (US 2016/0128491).
In re claim 1 Martiniuk teaches a child carrying device comprising a frame mounted on a set of wheels or castors to enable the device to be manually conveyed thereon (fig. 1), and a seat mounted on said frame (fig. 1), said device including adjustment means for selectively reconfiguring the device such that it is operable as any one of a stroller, a child back carrier and a high chair (title).
In re claim 11, Martiniuk teaches said seat is mounted to said frame by means of at least one link arm (112, 114, 116) that is rotatably coupled at one end thereof to said seat and rotatably coupled at the other end thereof to said frame such that the longitudinal axis thereof is selectively angularly adjustable relative to said frame to enable the relative position and/or orientation of said seat to be selectively adjusted so as to reconfigure the device to be operable as any one of a stroller, child back carrier or high chair respectively (par. 101). 

In re claim 13, Martiniuk teaches each link arm is split along at least a portion of its length and configured to receive a respective mounting member (76) of a separate accessory so as to mount said separate accessory on said frame;  and wherein said other end of each link arm is rotatably connected to a fixed cuff member (112) mounted on said frame (fig. 4a-b). 
Allowable Subject Matter
Claims 16-19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “wherein said frame comprises a pair of parallel and spaced apart side bars, each side bar comprising a first elongate section having an open tubular end, and a second elongate section, wherein said second elongate section is telescopically and slidably mounted, in longitudinal alignment, in said first section so as to be selectively retracted and extended relative thereto, wherein one or more rear wheels or castors is provided at a distal end of a respective one or more support legs, said one or more support legs being coupled at the other end to the frame and extending downwardly therefrom at an 
For example, attention is directed to Martiniuk, as discussed above. While Martiniuk teaches several of the limitations, it fails to teach all of the limitations in combination.
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “wherein said frame comprises a pair of parallel and spaced apart side bars, each side bar comprising a first elongate section having an open tubular end, and a second elongate section, wherein said second elongate section is telescopically and slidably mounted, in longitudinal alignment, in said first section so as to be selectively retracted and extended relative thereto, wherein one or more rear wheels or castors is provided at a distal end of a respective one or more support legs, said one or more support legs being coupled at the other end to the frame and extending downwardly therefrom at an angle to the longitudinal axis thereof when in an operable configuration, the or each support leg being pivotally coupled to the frame and configured to be selectively pivoted from said operable configuration to a second configuration in which the support leg(s) is/are substantially parallel and adjacent to a longitudinal dimension of the frame, and wherein said seat is mounted to said frame by means of a pair of link arms, each link arm being rotatably coupled at one end thereof to a respective side of the seat and 
rotatably coupled at the other end thereof to an elongate section of a respective side bar of the frame, said device being selectively reconfigurable such that it is operable in either a stroller or a child back carrier mode, wherein in said stroller mode, said support leg(s) is/are in said operable mode, said second elongate section of each side bar is extended relative to the respective first elongate section, and said link arms extend from the front of the frame at a first angle relative to its longitudinal axis;  and in said back carrier mode, said support leg(s) is/are in said second configuration, said second elongate section of each side bar of said frame is fully retracted relative to the first 
For example, attention is directed to Martiniuk, as discussed above. While Martiniuk teaches several of the limitations, it fails to teach all of the limitations in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EREZ GURARI/Primary Examiner, Art Unit 3618